DETAILED ACTION
Remarks
The instant application having Application No. 16/457842 filed on June 28, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-17 and 19-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Mark D. Seegers (Reg. No. 75,657) on August 26, 2021.

Please amend the claims as follows:

1.	(Currently Amended) A method, comprising:
	receiving, by a computer system, a request to write a database record to a storage medium, wherein the database record includes a database key and a corresponding data value;
	compressing, by the computer system, the database key by replacing a portion of the database key with particular data that identifies:
		a location of a reference database key; and 
		an amount of similarity determined between the database key and the reference database key; and
	writing, by the computer system, the database record to the storage medium, wherein the database record includes the compressed database key and the corresponding data value, wherein the database record is locatable in the storage medium using a search key compressed based on the reference database key.

2.	(Original) The method of claim 1, wherein the database record is written to a data block that stores a set of database records, and wherein the reference database key is stored in one of a plurality of index blocks that comprise an index associated with the data block.

3.	(Original) The method of claim 2, wherein the particular data includes, for the identified location, a first portion that specifies the index block and a second portion that specifies an entry within the index block that stores the reference database key.

4.	(Original) The method of claim 2, further comprising:
	determining, by the computer system, the amount of similarity based on an amount of bytes that are contiguously shared from an initial byte position within the database key and the reference database key, wherein the particular data includes a third portion that is indicative of the amount of contiguously shared bytes.

5.	(Original) The method of claim 1, further comprising:
	maintaining, by the computer system, a plurality of reference database keys that include the reference database key, wherein a given reference database key is usable for compressing a plurality of database keys; and
	selecting, by the computer system from the plurality of reference database keys, the reference database key for compressing the database key.

6.	(Original) The method of claim 5, wherein the reference database key is selected from the plurality of reference database keys based on the reference database key being the most recently added reference database key to the plurality of reference database keys.

7.	(Original) The method of claim 5, further comprising:
	in response to determining that a particular database record is the logical first database record in a set of database records for a data block, the computer system adding a database key of the particular database record to the plurality of reference database keys.

8.	(Original) The method of claim 5, further comprising:

	in response to determining that the amount of similarity between the particular database key and the particular reference database key does not satisfy a similarity threshold value, the computer system adding the particular database key to the plurality of reference database keys.

9.	(Original) The method of claim 8, further comprising:
	modifying, by the computer system, the similarity threshold value based on a rate at which database keys are being added to the plurality of reference database keys.

10.	(Original) The method of claim 1, wherein the database record is included in a group of database records written to the storage medium, wherein database keys of the group of database records have a particular database key-sorted order, and wherein compressed versions of the database keys have the same particular database key-sorted order.

11.	(Original) The method of claim 1, further comprising:
	compressing, by the computer system, a second database key by replacing a portion of the second database key with second particular data that identifies:
		a location of the reference database key; and
		an amount of similarity that is determined between the second database key and the reference database key, wherein the particular data and the second particular data indicate different amounts of similarity.

12.	(Currently Amended) A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising:
	receiving a request to write a database record to a data block of a database, wherein the database record includes a database key and a corresponding data value;
	accessing a reference database key stored in an index block of the database;
	compressing the database key by replacing a portion of the database key with data that identifies:
		a location of the reference database key in the index block; and 

	writing the database record to the data block, wherein the database record includes the compressed database key and the corresponding data value, and wherein the database record is locatable in the data block using a search key compressed based on the reference database key.

13.	(Original) The medium of claim 12, wherein determining the amount of similarity includes:
	determining a number of characters that are contiguously shared between the database key and the reference database key from an initial character position.

14.	(Original) The medium of claim 13, wherein the number of characters is identified by a set of bits, and wherein the operations further comprise:
	inverting each bit in the set of bits, wherein the data specifies a value identified by the set of inverted bits.

15.	(Original) The medium of claim 12, wherein the operations further comprise:
	decompressing the compressed database key, wherein the decompressing includes:
		accessing the reference database key from the location identified by the data of the compressed database key; and
		replacing the data with a portion of the reference database key that is identified based on the amount of similarity.

16.	(Currently Amended) The medium of claim 12, wherein the operations further comprise:
	receiving a second request for the database record, wherein the second request specifies [[a]] the search key corresponding to the database key; and
	selecting the reference database key from a plurality of reference database keys based on the search key having a greater similarity with the reference database key than with the other ones of the plurality of reference database keys

17.	(Currently Amended) A system 
	at least one processor;
	memory having program instructions stored thereon that are executable by the at least one processor to cause the system to perform operations comprising:
		maintaining a plurality of reference database keys;
		receiving
		determining, wherein the reference database key is determined from the plurality of reference database keys based on the reference database key having a greater amount of similarity to the database key than the other ones of the plurality of reference database keys;
		compressing
			a location of the reference database key; and
			an amount of similarity determined between the database key and the reference database key; 
		locating
		returning

18.	(Canceled)

19.	(Currently Amended) The system 
	accessing, using pointer information associated with the reference database key, a data block that stores a plurality of database records that include the particular database record; and
	comparing the compressed database key with a plurality of compressed database keys corresponding to the plurality of database records.

20.	(Currently Amended) The system 
	writing

Examiner’s Statement of Reasons for Allowance

Claims 1-17 and 19-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-17 and 19-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Vishniac et al. (US Patent Application No. 2008/0104149 A1) discloses a method for managing data includes receiving individually accessible data units, each identified by a key value; storing a plurality of blocks of data, each of at least some of the blocks being generated by combining a plurality of the data units; and providing an index that includes an entry for each of the blocks. One or more of the entries enable location, based on a provided key value, of a block that includes data units corresponding to a range of key values that includes the provided key value.
Prior art of record Velury et al. (US Patent Application No. 2016/0364402 A1) discloses a method of compressing a plurality of multi-dimensional keys includes receiving, by a computer, the plurality of multi-dimensional keys, where the plurality of multi-dimensional keys have a first length and determining a first plurality of bit slots that are common among the plurality of multi-dimensional keys, wherein the first plurality of bit slots are not a prefix. Also, the method includes forming a mask indicating the first plurality of bit slots and forming a pattern indicating values of the first plurality of bit slots. Additionally, the method includes determining a second plurality of bit slots that vary among the plurality of multi-dimensional keys and forming a plurality of compressed multi-dimensional keys indicating values of the second plurality of bit slots. Further, the method includes storing the mask, the pattern, and the plurality of compressed multi-dimensional keys.
Prior art of record Angerer et al. (US Patent Application No. 2005/0007845 A1) discloses a method for transforming a raw set of electrical power generation process data associated with a first physical storage space into a representation of the raw set. The representation of the raw set can be associated with a second physical storage space that is smaller than the first physical storage space. The method can comprise receiving a non-zero user-specified deviation metric relating to the raw set of electrical power generation process data. The method can comprise automatically calculating a deviation measure of at least three data points from the raw set, the at least three data points comprising an opposing pair of end points. The method can comprise automatically comparing the deviation measure to the deviation metric. The method can comprise automatically deleting all data points intermediate to the opposing pair of end points if the deviation measure does not exceed the deviation metric. The method can comprise automatically storing the opposing pair of end points in a compressed set at least partially representative of the raw set. The compressed set can be stored in an Oracle table on a memory device.
Prior art of record Biedenstein et al. (US Patent Application No. 2005/0192941 A1) discloses methods and apparatus, including computer systems and program products, relating to an information management system and aggregating data by performing table scans. In general, in one aspect, the technique includes receiving a query for a response to a search on a database, loading data from the database into memory, filtering the data based on the query to generate a list of results, buffering at least one key figure corresponding to a result, buffering at least one dimension value corresponding to each key figure, aggregating the dimension values to generate an aggregate key, aggregating key figures corresponding to the same aggregate key to generate one or more aggregate key figures, and displaying the response to the search on a display device. Loading the data may include compressing the data. Filtering the data may be performed blockwise.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “receiving, by a computer system, a request to write a database record to a storage medium, wherein the database record includes a database key and a corresponding data value; compressing, by the computer system, the database key by replacing a portion of the database key with particular data that identifies: 	a location of a reference database key; and an amount of similarity determined between the database key and the reference database key; and writing, by the computer system, the database record to the storage medium, wherein the database record includes the compressed database key and the corresponding data value, wherein the database record is locatable in the storage medium using a search key compressed based on the reference database key.”

Independent claims 12 and 17 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168